Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claim(s) 1, 3, 5-6, 11, 13 and 17-18 is/are generic to the following disclosed patentably distinct species: 
Species 1 – figs. 1-5, 11-13 and 16-22, directed to an accelerometer having a proof mass 3 comprising an element 36 acting as a torque generator
Species 2 – figs. 14-15, directed to an accelerometer, wherein the proof mass 3 lacks element 36 and instead uses element 62 as the torque generator

If Applicant elected species 2 above, a further election is required below:
Species 2A – wherein the bottom of the proof mass has a stepped configuration as shown in fig. 15
Species 2B - ¶123, wherein the bottom of the proof mass comprises slopes 14-15 similar to fig. 5

If Applicant elected species 1, a further election is required below:
Subspecies 1A - figs. 1-5, 11-13, 16-19 and 22 – wherein the holes of the proof mass 3 lack recesses
Subspecies 1B - figs. 20-22, wherein each of the holes in the first through fourth regions 61-64 comprise recesses 78/79

If Applicant elected subspecies 1B, a further election is required below:
Subspecies 1B1 – fig. 20, wherein the holes are arranged in a grid pattern
Subspecies 1B2 – fig. 22, wherein the holes are arranged in a honeycomb pattern for enhanced strength (¶140)

If Applicant elected subspecies 1B1, a further election is required below:
Subspecies 1B1A - ¶123, wherein the underside of the proof mass 3 comprises stepped portions 8-9
Subspecies 1B1B - ¶123, wherein the underside of the proof mass 3 comprises slopes 14-15

If Applicant elected subspecies 1B2, a further election is required below:
Subspecies 1B2A - ¶123, wherein the underside of the proof mass 3 comprises stepped portions 8-9
Subspecies 1B2B - ¶123, wherein the underside of the proof mass 3 comprises slopes 14-15

If Applicant elected subspecies 1A, a further election is required below:
Subspecies 1A1 – figs. 1-5, 11-13, 17-19 and 22, wherein the holes in hole group 71 are narrower than the holes in hole group 72
Subspecies 1A2 – fig. 16, wherein the holes in hole groups 71-72 have the same widths

If Applicant elected subspecies 1A2, a further election is required below:
Subspecies 1A2A – wherein the underside of the proof mass comprises stepped portions (¶133 discloses that fig. 16 is a modification of the embodiment shown in fig. 2, i.e. the “first embodiment,” which comprises steps on the underside of the mass)
Subspecies 1A2B – ¶123, wherein the underside of the proof mass 3 comprises slopes 14-15

If Applicant elected subspecies 1A1, a further election is required below:
Subspecies 1A1A – figs. 1-5, figs. 17-19 and ¶135, wherein the upper side of the second region 62 is formed with a recess having side walls
Subspecies 1A1B – figs. 11-13, wherein the second region 62 lacks a recess in its upper surface

If Applicant elected subspecies 1A1A, a further election is required below:
Subspecies 1A1A1 – figs. 1-4, figs. 17-19 and ¶135, wherein the underside of the proof mass comprises stepped portions
Subspecies 1A1A2 – fig. 5, figs. 17-19 and ¶123, wherein the underside of the proof mass 3 comprises slopes 14-15

If Applicant elected subspecies 1A1B, a further election is required below:
Subspecies 1A1B1 – figs. 11-12, wherein the upper surfaces of the first and second regions 61-62 are flush with each other
Subspecies 1A1B2 – fig. 13, wherein the upper surfaces of the first and second regions 61-62 are not flush with each other

If Applicant elected subspecies 1A1B1, a further election is required below:
Subspecies 1A1B1A – wherein the bottom of the proof mass is configured with step portions as shown in fig. 12
Subspecies 1A1B1B – ¶123, wherein the bottom of the proof mass comprises slopes 14-15

If Applicant elected subspecies 1A1B2, a further election is required below:
Subspecies 1A1B2A – wherein the bottom of the proof mass is configured with step portions as shown in fig. 13
Subspecies 1A1B2B – ¶123, wherein the bottom of the proof mass is configured with slopes 14-15

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853                    

/JILL E CULLER/Primary Examiner, Art Unit 2853